                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                    ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )             Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ JOINT MOTION TO
      SET DEADLINE TO RESPOND TO EARLY DISCOVERY REQUESTS

       This case involving sexual harassment, retaliation, and discrimination in the federal

judiciary is currently set for trial during the Court’s January 2021 trial session. See Minute Entry

Order, May 13, 2020. Though defendants agreed to this trial date, they seek a court order

postponing discovery indefinitely pending a decision on their motions to dismiss. See ECF No.

51. For the reasons set forth below, their motion should be denied. If warranted, Roe anticipates

filing a motion to compel after a final attempt to confer with defendants regarding this discovery

dispute. LCvR 7.1(b).

                           FACTS AND PROCEDURAL HISTORY

       On March 3, 2020, Plaintiff Jane Roe (“Roe”) filed a civil lawsuit asserting constitutional

and civil rights claims against her prior Federal Defender Office (“FDO”), and government

officials and entities within the Fourth Circuit and the federal judiciary. ECF No. 1.

       On May 11, 2020, the Court held a telephonic hearing in which it set the case for trial in

January 2021, a date to which counsel for all parties consented. See Minute Entry Order, May


                                                 1

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 1 of 27
13, 2020. Based on this trial date, the Court ordered that any motions for summary judgment

“shall be filed on or before October 1, 2020,” that a “joint pretrial memorandum is due on or

before December 1, 2020,” and that a “final pretrial conference will be held in December 2020.”

Id. The Court further ordered the parties to submit a “joint proposed case management schedule

within two weeks” of the hearing date. Id.

       On May 20, 2020, the parties held an initial attorneys’ conference to confer regarding the

topics required in Federal Rule of Civil Procedure 26(f) and Local Rule 16.1. On the same day,

Roe served her initial disclosures on defendants pursuant to Fed. R. Civ. P. 26(a)(1).

       On May 25, 2020, the parties filed a joint statement and proposed case management

schedule, in which they agreed on proposed deadlines for the case. ECF No. 34. For example,

the parties jointly proposed completion of all non-expert discovery by September 1, 2020, ECF

No. 34, at 4, and to require Roe’s expert disclosures under Fed. R. Civ. P. 26(a)(2) on the same

date, id. The parties also agreed to engage in “good faith efforts” to resolve the case through a

mediated settlement conference, which “would be most useful if conducted no later than the

close of non-expert discovery.” ECF No. 34, at 6.

       Despite having agreed to these dates, defendants disagreed with engaging in any

discovery prior to a ruling on their yet-to-filed motion to dismiss. Id. at 1–3. Roe opposed any

delay in discovery. Id. at 3. She explained that defendants’ arguments were premature absent a

motion to stay, and that delaying discovery to some later undefined date “would inevitably

require moving the trial date that was already ordered by the Court without any objection.” Id.

Further, Roe had already served her initial disclosures and would be prejudiced by any further

delay. Id.




                                                 2

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 2 of 27
       To obtain written discovery prior to taking depositions, and to prepare for the court-

ordered summary judgment motion and trial dates, Roe served initial written requests for

production and interrogatories on June 5 and 12. ECF Nos. 51-1, 51-2. These requests were

tailored to obtain discovery “relevant” to her “claim[s]” and “proportional to the needs of the

case” as required under Fed. R. Civ. P. 26(b)(1). See, e.g., ECF No. 48, at 1–13 (describing

claims for due process and equal protection violations); ECF No. 49, at 22–25 (same). However,

defendants informed Roe that they would not comply. On the due date for the requests for

production, defendants filed the instant motion seeking to postpone discovery. ECF No. 51.

                                          ARGUMENT
       For many reasons, defendants’ motion to delay discovery should be denied.

1.     Defendants have waived any objection to discovery.

       First, defendants have waived any objection to proceeding with discovery. Defendants

agreed to a trial date of January 2021 and a summary motion deadline of October 1, 2020, dates

which were subsequently ordered by the Court without any objection. Minute Entry Order, May

13, 2020. These court-ordered deadlines set a discovery end date of September 1, 2020 by

default, because Fed. R. Civ. P. 56(b) requires that any motion for summary judgment must be

filed, at the latest, “30 days after the close of all discovery.” Moreover, defendants agreed to a

non-expert discovery end date of September 1, 2020 in the parties’ joint proposed case

management schedule. ECF No. 34, at 4. By agreeing to these dates, defendants “intentional[ly]

relinquish[ed] or abandon[ed]” any right they may have had to postpone discovery. Brickwood

Contractors, Inc. v. Datanet Eng’g, Inc., 369 F.3d 385, 395 n.7 (4th Cir. 2004) (en banc).

2.     The Federal Rules of Civil Procedure require defendants to comply with discovery.

       Second, discovery is required under the Federal Rules of Civil Procedure. Following the

parties’ Rule 26(f) conference, engaging in discovery is permissible, see, e.g., Fed. R. Civ. P.

                                                 3

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 3 of 27
26(d)(2)(B), and takes precedence over any local rules regarding joinder of issues, see, e.g., Fed.

R. Civ. P. 83(a)(1). In fact, Rule 26(d)(2) was amended in 2015 specifically to allow early

requests for production “to facilitate focused discussion during the Rule 26(f) conference.”

Advisory Committee Notes, 2015 Amendment. Moreover, Rule 26(a) requires the parties to

serve initial disclosures within two weeks of the initial attorneys’ conference and “imposes a

burden of disclosure that includes the functional equivalent of a standing Request for Production

under Rule 34.” Design Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir. 2006) (quoting

advisory committee notes). Finally, as noted above, Fed. R. Civ. P. 56(b) requires summary

judgment motions to be filed, at the latest, 30 days after the close of discovery.

       Defendants’ reliance on the local rules is misplaced. The local rules provide “procedures

that supplement the Federal Rules of Civil Procedure” and are “not intended to bind any judicial

officer to any particular course of action or result.” LCvR 1.1. Rather, “[e]ach judicial officer

retains the discretion to apply the Local Civil Rules in a manner consistent with the demands of

the case.” Id. Though defendants rely on Local Rule 16.1, that local rule does not address, and

is not applicable to, cases where the court has already ordered an Initial Attorney’s Conference

and set summary judgment motion and trial dates. Moreover, even that local rule recognizes that

“early Rule 34 requests may be used pursuant to Fed. R. Civ. P. 26(d)(2)” before issues have

joined. LCvR 16.1(f).

3.     Roe is entitled to discovery on the defenses raised in the motions to dismiss.

       Third, Roe is entitled to discovery on the defenses raised in the motions to dismiss, which

(1) are intertwined with the merits of her claims and (2) raise disputes of fact that cannot be

resolved on a motion to dismiss. Defendants cannot contradict the complaint’s factual

allegations, which must be taken as true, and expect the case to be dismissed without any



                                                  4

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 4 of 27
discovery to test their assertions. Further, if defendants contend that Roe is not credible, despite

the corroborating evidence of her allegations in Judicial Conference policy, the EDR

administrative record, and her sworn testimony under penalty of perjury, see Exhibit A (Sealed

Affidavit), that is an issue for a fact finder to determine.

        i.        Subject Matter Jurisdiction and Sovereign Immunity.

        Defendants’ jurisdictional defenses under Fed. R. Civ. P. 12(b)(1) cannot be resolved in

their favor without addressing Roe’s claims on the merits. It is well-established “that when the

contested basis for jurisdiction is also an element of the plaintiff’s federal claim, the claim should

not be dismissed for lack of subject matter jurisdiction.” Rivanna Trawlers Unlimited v.

Thompson Trawlers, Inc., 840 F.2d 236, 239 (4th Cir. 1988) (citing Bell v. Hood, 327 U.S. 678,

682 (1946)). Rather, “when the jurisdictional facts are inextricably intertwined with those

central to the merits, the court should resolve the relevant factual disputes only after appropriate

discovery.” Kerns v. United States, 585 F.3d 187, 193 (4th Cir. 2009).

        Defendants’ jurisdictional defenses raise disputes that cannot be resolved at this stage:

              •   Defendants assert that Roe’s claims are jurisdictionally barred because the EDR

process provided her with “meaningful review” by a “judicial officer” and an opportunity for

“appellate review.” ECF No. 54, at 12–13; see also ECF No. 43, at 7–11. However, these

assertions contradict the complaint’s allegations and merely create a dispute on a central element

of Roe’s constitutional claims. For example, under Judicial Conference policy, EDR

proceedings are “strictly administrative” and EDR presiding officers are acting in an

“administrative rather than judicial capacity.”1 See Exhibit B (Proceedings of the Judicial




        1
        Though this policy is not discussed in defendants’ briefs or any of the cases they cite, its
importance cannot be overstated. Because EDR proceedings are not judicial proceedings, a
                                                   5

            Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 5 of 27
Conference of the United States, at 25 (Sept. 2010)). Moreover, the Judicial Integrity Officer

(among other agents of the judiciary) told Roe that an EDR presiding officer cannot order

remedies against an FDO, an issue which she described as jurisdictional, and on which she

followed up in an email. See Exhibit C (Email from Jill Langley). Though defendants contend

that Roe’s complaints are meritless “regardless of what ‘Roe was told,’” ECF No. 54, at 16, it

was objectively reasonable for Roe to rely on representations made about the EDR process by

the Judicial Integrity Officer, which would lead a reasonable person in her position to resign.

Pennsylvania State Police v. Suders, 542 U.S. 129, 141 (2004) (constructive discharge inquiry is

“objective” and focuses on whether “a reasonable person in the employee’s position would have

felt compelled to resign”); see also ECF No. 51-1, at 7 (document request regarding the

enforceability of EDR remedies in federal defender offices). If defendants believe that Roe’s

reliance on her statements was unreasonable, they can make that argument to a fact finder.

             •   Relatedly, defendants contradict Roe’s allegations that she was forced to resign

because of the failures of the EDR process. They assert that Roe “voluntarily” resigned based on

one document from an EDR administrative record that they refuse to provide to Roe or the

Court. See ECF No. 51-1, at 5–6 (document requests for EDR records). Moreover, they accuse

her of using the EDR process to “extract” a “benefit” from them in the form of a “coveted”

clerkship. ECF No. 43, at 4, 13; see also ECF No. 37, at 4 (Walter); ECF No. 39, at 4–5

(Ishida); ECF No. 41, at 4–5 (Gregory); ECF No. 45, at 8–9 (Martinez). Their assertion is

hurtful2 and unsupported, especially because it directly contradicts records in their possession



presiding officer is not engaged in “judicial review” any more than a supervisor making a hiring
or firing decision.
       2
         Defendants’ assertions are especially hurtful given that Roe personally worked for
Director Duff, for the Fourth Circuit, and for the Federal Defender Office and was recognized as
                                                  6

           Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 6 of 27
and facts which they cannot refute. For example, defendants ignore Roe’s statements, over the

course of months, that she was “not welcome,” Complaint ¶ 381, she was being “forced out,” id.,

her clerkship was a “very nicely packaged constructive discharge,” id. ¶ 462, and that their

failure to follow the EDR Plan “made it impossible to stay in her office,” id. ¶ 475. They ignore

Roe’s emails requesting a transfer due to a hostile working environment.3 See Exhibits D (Nov.

21, 2018 email), Exhibit E (Jan. 22, 2019 email). And they ignore their own admissions that

Roe’s forced resignation was not a good outcome. For example, after Roe first requested a

transfer, Circuit Executive Ishida said it was “regrettable” for her to “even contemplate” leaving

her office. Id. ¶ 382. After Roe’s second transfer request, Chief Judge Gregory “directed” Ishida

to assist her, and Circuit Executive Ishida told her that he was “sorry” to hear about her

experiences. Id. ¶ 410. Though contrary to the facts, defendants’ assertion that Roe

“voluntarily” resigned is necessary to each of their arguments for dismissal, including (1) subject

matter jurisdiction, ECF No. 54, at 13 (“Had Plaintiff not cut the process short, she could have

obtained an adjudication of the merits of her claims.”); (2) failure to exhaust, id. at 15 (“By

failing to fully pursue the EDR process, Plaintiff prevented the judiciary from adjudicating the

merits of her complaints and awarding relief if appropriate.”); (3) failure to state a claim, id. at

19 (plaintiff “was not denied due process under the Plan because she withdrew from the

process”), (4) new context for Bivens, ECF No. 53, at 4 (Roe “could have requested a hearing”


an exemplary employee. If defendants believed that Roe was not credible or that she had
improper motives during the EDR process, it is hard to understand why they recommended her
for a Fourth Circuit clerkship. It is also hard to understand why they acknowledged that there
were a lot of “serious issues” in the FDO, that Roe’s concerns were “well-founded,” and that the
judges were “mindful” of the need to change the office culture. Complaint ¶ 264.
       3
          Though Roe is providing these documents as illustrative examples of why defendants’
factual assertions cannot be taken as true on a motion to dismiss, she is not attempting to provide
the entire universe of documents that may be relevant to refute their evolving defenses.

                                                  7

           Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 7 of 27
and “sought review of the hearing decision”), (5) and Bivens special factors, id. at 12 (“Plaintiff

glosses over the fact that she withdrew her Chapter X claim.”). Because their factual assertions

are directly contrary to the complaint’s allegations, their arguments cannot be resolved at the

dismissal stage.

           •   Defendants’ assertion of sovereign immunity is also intertwined with disputes that

“are substantially related, if not identical, to the elements” of Roe’s claims. Al Shimari v. CACI

Premier Tech., Inc., 775 F. App’x 758, 760 (4th Cir. 2019) (unpublished) (Exhibit F).

Specifically, they contend that a federal court with jurisdiction under § 1331 cannot fashion

injunctive relief against official capacity defendants by ordering declaratory relief and remedies

available under EDR plans. But their logic assumes that these remedies were available to Roe

during the EDR process, who in their view simply made a choice not to pursue them, making

specific injunctive relief to enforce antidiscrimination remedies in an Article III court

unnecessary. See Bowen v. Massachusetts, 487 U.S. 879, 893 (1988) (equitable actions for

specific relief to require government officials to comply with legal duties are not barred by

sovereign immunity even if relief has “monetary aspects”). Of course, their assumptions about

the efficacy of the EDR process are directly contradicted by Roe’s complaint. If their logic were

correct, then judiciary employees in Roe’s position “would have no remedy at all” for

discrimination. In re Golinski, 587 F.3d 956, 961 (9th Cir. 2009).

           •   Defendants’ assertion of sovereign immunity is also subject to “continuing

disputes of material fact.” Al Shimari, 775 F. App’x at 760. For example, though defendants

claim that Roe “expressly does not seek reinstatement,” ECF No. 54, at 2, that assertion is

oversimplified. Roe has broadly requested any “relief as the Court deems just and proper,”

Complaint p 85, which could include reinstatement and other appropriate equitable remedies if


                                                  8

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 8 of 27
the Court so orders based on a full evidentiary record, considering the factual circumstances at

the time of judgment. Currently, however, the continuing hostility of her office makes

alternative equitable remedies necessary in lieu of reinstatement, and defendants refuse to

provide discovery regarding antidiscrimination training or the existence of other similar

complaints. See ECF No. 51-1, at 12, 14. Regardless, defendants cannot seriously contest that

reinstatement is a form of specific relief not barred by sovereign immunity,4 and that alone is

sufficient to defeat a motion to dismiss. Bowen, 487 U.S. at 893; Dotson v. Griesa, 398 F.3d

156, 177–79 (2005). The precise contours of appropriate equitable remedies incidental to

reinstatement are premature and cannot be determined without a full factual record.

       ii.       Failure to State a Claim

       Dismissal on Rule 12(b)(6) grounds prior to discovery is improper where a motion to

dismiss raises “questions of evidentiary sufficiency.” Crawford-El v. Britton, 523 U.S. 574, 595

(1998); see also Al Shimari v. CACI Int’l, Inc., 679 F.3d 205, 221 (4th Cir. 2012) (en banc)

(noting that Iqbal distinguishes between “fact-based” or “abstract” issues of law at dismissal

stage). However, defendants make numerous factual assertions that cannot be taken as true on

dismissal:

       The Defender

             •   The Defender claims that the First Assistant provided a “unique opportunity for

mentorship” for Roe. ECF No. 45, at 3–4. Of course, he contradicts her allegations that the First

Assistant abused his supervisory authority by using that “mentorship” as a ruse to sexually harass


       4
         If defendants’ sovereign immunity argument were correct, then no judiciary employee
would ever be able to sue for injunctive relief over constitutional violations by judiciary officers.
That is obviously not the case. See Guffey v. Duff, No. 18-CV-1271 (CRC), 2020 WL 2065274,
at *20 (D.D.C. Apr. 29, 2020) (enjoining enforcement of AO policy that violated First
Amendment under § 1331).

                                                  9

           Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 9 of 27
her. See Complaint ¶¶ 63–122. These allegations were also the basis for her EDR complaint

and, presumably, of disciplinary action taken by Chief Judge Gregory.

           •   The Defender reads into Roe’s complaint a purported failure on her part to

“provide[] any of th[e] documentation, or the texts or emails identified in the Complaint to the

Defender.” ECF No. 45, at 4 n.5. In fact, as the Defender knows (and the EDR administrative

record shows), Roe asked to provide him documentation of the First Assistant’s inappropriate

behavior, but he said those documents were not “relevant” because he was only interested in

moving forward.

           •   The Defender claims that Roe “would prefer the Defender to be removed from

office, and that the First Assistant (and others) lose their jobs.” Id. at 2 n.1. That allegation

appears nowhere in Roe’s complaint. On the contrary, though Roe was repeatedly asked for her

“demands,” Complaint ¶ 337; see also id. ¶¶ 205, 273, she did not “demand” for anyone to be

fired. See also id. ¶ 439 (Judicial Integrity Officer’s comments that “a presiding officer would

not have authority to order the First Assistant’s termination”). Instead, she repeatedly stated that

“all she wanted was to do her job without being harassed or threatened.” Id. ¶ 205; see also id.

¶ 272 (“Roe told the EDR Coordinator that she ‘wanted’ two things: (1) a full and fair

investigation that included the full scope of her allegations, and (2) the opportunities for

professional advancement that she had before raising complaints about the First Assistant.”); id.

¶ 275 (“Roe requested the following relief: ‘An environment free of harassment, retaliation, and

discrimination, the opportunity for merit-based advancement, and any other appropriate

relief.’”). She also expressed her frustration to the EDR Coordinator and Chief Judge Gregory

that they were placing the burden on her to initiate the solutions to her complaints rather than

requiring appropriate action themselves. Complaint ¶¶ 322–32, 401.


                                                  10

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 10 of 27
           •   The Defender asserts without any factual basis that Roe “unilaterally decided to

‘take leave’ without first requesting it.” ECF No. 52, at 18. In fact, Roe properly requested and

took leave that was an earned benefit to which she was entitled as a federal employee, because

she felt unsafe and unprotected in her workplace. Complaint ¶ 157. As the Defender knows

(and the EDR administrative record shows), he returned some of the sick leave Roe had taken

because of the harassment in the form of administrative leave. More disturbingly, the Defender

ignores that Roe was acting on the advice of the AO’s Fair Employment Opportunity Officer,

who “encouraged Roe to continue calling in sick as a way to protect herself.” Id. ¶ 162. By

suggesting that Roe was being insubordinate merely for taking that advice, the Defender is

confirming his continued hostility towards her exercise of protected rights.

           •   The Defender repeatedly asserts that Roe’s reports of harassment were “vague”

and “assurances” that she was not complaining about sexual harassment. ECF No. 45, at 4. He

also trivializes her complaints as “mere dissatisfaction with work assignments, a feeling of being

unfairly criticized, or difficult or unpleasant working conditions.” ECF No. 52, at 15 (quotation

omitted). His assertions directly contradict the complaint’s allegations that on July 2, 2018, Roe

reported to him that she would be “drawing boundaries” with the First Assistant because he had

behaved “inappropriately” towards her, and “she was leaving the office early every day to avoid

issues with him.” Complaint ¶¶ 124–25. Roe said she was not making a formal complaint of

sexual harassment “yet,” not because she did not believe she was being harassed, but because she

was trying to self-manage the situation first by talking to the First Assistant directly. Id. In other

words, Roe was doing exactly what employees in her situation are routinely advised to do (and

what she was advised by both an attorney coworker, id. ¶ 119, and an experienced mentor, id.

¶ 123), which is to try to resolve complaints at the lowest level first before escalating them. See


                                                 11

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 11 of 27
EDR Plan Ch. IX (2013) (employees “are encouraged to report wrongful conduct . . . as soon as

possible”); id. Ch. X § 2 (encouraging employees “to bring his or her concerns to his or her

supervisor” before bringing a formal request for counseling).5 And though the Defender claims

that Roe met with the First Assistant “without [his] knowledge,” ECF No. 45, at 5, the purpose

of her July 2, 2018 meeting with him was to “notify” him of her plan to “draw boundaries” with

the First Assistant, and to ask for his support and confidence. Complaint ¶¶ 124–25. However,

after her attempt to confront the First Assistant was unsuccessful, id. ¶¶ 127–33, Roe reported

again to the Defender on July 5, 2018 that the First Assistant “was interfering with her ability to

do her job and that she felt threatened by him.” Id. ¶ 143. For example, “the First Assistant had

asked her repeatedly to meet out of the office.” Id. He had “waited for her in the lobby at night

when he knew she was alone.” Id. She repeated to the Defender “that she was leaving the office

early every day to avoid being alone with him.” Id. The Defender acknowledged the

significance of her complaints by stating that he did not want her to feel “uncomfortable” or

“unsafe.” Id. ¶ 144. But he then immediately required her to meet with her harasser, id.,

assigned her to work directly under her harasser’s supervision, id. ¶¶ 148–56, and enforced a

hostile, discriminatory, and retaliatory working environment without taking any action on her

complaints, id. ¶¶ 163–83, 195–256, 338–54.

       •       The Defender claims that he “consistently resisted” Roe’s transfer to another duty

station with “less supervision.” ECF No. 45, at 8. On reply, he asserts that Roe cannot question

or probe through discovery his newly stated reason for refusing the transfer, after his prior stated




       5
         For similar reasons, the Defender’s assertion that Roe did not “initiate” a meeting with
him as encouraged by the Plan, ECF No. 45, at 6 n.7, contradicts her allegations that she did
meet with him multiple times to raise her concerns, which he ignored. See, e.g., Complaint
¶¶ 124–25, 143–44.
                                                 12

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 12 of 27
reason about lack of office space was revealed as pretext, Complaint ¶¶ 339, 418, because he had

“reasonable concerns” about potential claims of ineffective assistance of counsel, ECF No. 52, at

4. This assertion cannot be resolved in his favor at this stage for several reasons. First, no one

has ever raised concerns about Roe’s job performance or suggested that she provided ineffective

assistance of counsel. On the contrary, Roe was consistently praised for her excellent job

performance by the Defender and others. See, e.g., Complaint ¶¶ 78, 109, 128, 144, 148, 149,

192. If defendants intend to raise a performance issue, then Roe needs notice of that defense as

well as the opportunity to obtain discovery on performance issues and ineffective assistance of

counsel by other attorneys in the FDO.6 Second, if the Defender believed Roe was vulnerable to

ineffective assistance of counsel claims, then presumably he would not have offered her a

position as an assistant federal public defender with her own caseload and given her

opportunities to advance prior to her raising complaints of sexual harassment. 7 Complaint




       6
           Roe anticipates that discovery would be abundant in this area. For example, problems
with attorney qualifications and performance, employee misconduct, and retaliation were
discussed in a resident district judge’s public testimony just before Roe’s hiring. Testimony of
Hon. Max. O. Cogburn, Ad Hoc Committee to Review the Criminal Justice Act (Jan. 11–12,
2016), available at https://tinyurl.com/y3bjugxy. E.g., id. at 14 (administrative officer’s
embezzlement of money was “kept from the judges”); id. (employees were “afraid that they’ll be
fired” for coming forward); id. at 32 (the “most experienced person in the office” was fired by
the person who engaged in embezzlement); id. at 33 (the FDO’s client representation was
“unsatisfactory”); id. (the First Assistant was not “qualified” to be a panel attorney and the
Appellate Chief “has never been in the courtroom”); id. at 34 (the FDO is a “mess” in need of
“change”); id. at 35 (“We think we need better representation in our district.”). Defying the
district judges’ expectation that “the change of the defender was going to bring about real
change,” id. at 33, the Defender kept in management, or promoted, the same individuals whose
incompetence and misconduct prompted the conversion. Complaint ¶¶ 51–53.
       7
          The Defender asserts that he did not work at the FDO when Roe was hired, ECF No. 45,
at 3 n.3, but that statement is misleading. Though the Defender had not yet been sworn in, he
had already been selected as the Defender, he participated in Roe’s job interview, and he was
called the decision maker by the hiring panel.


                                                 13

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 13 of 27
¶¶ 44–45, 64–65, 89. At a minimum, he fails to explain why Roe could not be “supervised” by

the attorneys in the other duty station. Third, and most alarmingly, the Defender’s new defense

ignores that Roe’s “supervisors” in her duty station were the First Assistant, who was sexually

harassing her, e.g. id. ¶¶ 63–122, and her “Team Leader,” who dressed as Brett Kavanaugh for

the office Halloween party, id. ¶ 346, made jokes about meeting her at “Waffle House” because

she was on telework, id. ¶ 351, and called his African American clients “dogs” and an

intellectually disabled client a “retard,” id. ¶ 54. The First Assistant and Team Leader also

openly joked about whether clients would file claims of ineffective assistance of counsel against

them.8 Id. ¶ 55. And during the very time period the Defender says Roe needed “supervision” to

avoid theoretical concerns of ineffective assistance of counsel, her Team Leader was facing an

actual malpractice lawsuit over his conceded ineffective assistance of counsel, which led his

client to be wrongly imprisoned for twelve years.9 Nieves v. Office of the Public Defender, No.

A-69-18, 2020 WL 1870253, at *3 (N.J. Apr. 15, 2020). Whether the Defender’s idea of

“supervision” was reasonable cannot be decided in his favor on a motion to dismiss.

       Other Defendants

           •   As noted above, supra pp 6–8, defendants argue that Roe has “failed” to state a

claim, in large part, because she “voluntarily” resigned after “extract[ing]” a “coveted” clerkship

as a “negotiated resolution” to her complaints. ECF No. 43, at 4, 13. Because these assertions

directly contradict Roe’s allegations that she was forced to resign, e.g., Exhibits D, E, they raise



       8
          Contrary to the Defender’s assertion, ECF No. 45, at 4, it was not Roe’s “opinion” that
the First Assistant was unqualified. See Cogburn Testimony, supra, at 33 (the First Assistant
“could not be a panel attorney. He’s not qualified. He’s second chaired one criminal case”).
       9
         Much like defendants’ hope to escape liability based on legal technicalities here, the
“Team Leader” escaped liability for malpractice solely because of the technicalities of New
Jersey’s State Tort Claims Act. Nieves, 2020 WL 1870253, at *3.
                                                 14

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 14 of 27
factual disputes that cannot be resolved in defendants’ favor on a motion to dismiss. See

Crawford-El, 523 U.S. at 595.

            •   Defendants contend that Roe has not alleged that the First Assistant was her

supervisor. ECF No. 54, at 20. This assertion contradicts her allegations that he abused his

supervisory authority to sexually harass her, including through a quid pro quo “plan” to raise her

pay. Complaint ¶ 82. It is also contrary to the Defender Services’ classification manual, which

states that the First Assistant (1) “is a one-of-a-kind position within a defender organization

and supervises a minimum of five (5) Assistant Federal Defenders (AFDs.)”; (2) “serves as the

principal deputy to the Federal Public/Community Defender, assisting in the management of all

phases of the defender organization”; and (3) “[i]nitiates personnel actions involving all staff

members,” including “hiring, performance appraisals, mediation and negotiation, disciplinary

actions, and employee job termination.” (emphases in original)

            •   Defendants argue, contrary to the complaint’s allegations, that no conflicts of

interest existed in the EDR process. Though they contend that the Defender did not have a

conflict of interest because he “represented the employing office,” e.g., ECF No. 52, at 13 n.6,

they admitted that the Defender had a conflict of interest as a subject of her complaint, but still

required Roe to negotiate with him. See ECF No. 48, at 7. Defendants also wrongly assert that

Chief Judge Gregory did not have a conflict of interest even though the Defender said he was

working closely with Chief Judge Gregory to establish a Capital Habeas Unit while her

complaint was pending. Complaint ¶¶ 282, 479–81; see also id. ¶ 429 (EDR Coordinator’s

conflict of interest as Circuit Executive).10



       10
          The new Model EDR Plan, which the Fourth Circuit has not adopted, does not allow
unit executives, like Circuit Executives, to be EDR Coordinators, presumably because of
inherent conflicts of interest. Model EDR Plan § V(C) (Sept. 2019).
                                                 15

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 15 of 27
           •   Defendants assert that Roe had no protected interest in the EDR Plan’s

procedures. ECF No. 43, at 15; ECF No. 54, at 18. This assertion is contrary to judiciary

guidance that Roe has requested in discovery, ECF No. 51-1, at 7, which states that the EDR

Plan creates binding procedural rights based on the same cases Roe cites, ECF No. 49, at 23.

           •   Defendants claim that Roe “withdrew” her complaint prematurely before her

disqualification request was decided. ECF No. 54 at 18–19. They contradict her allegations that

Chief Judge Gregory “intended” to deny her request, but defendants refused to provide her a

final, written ruling that she could appeal. ECF No. 48, at 8.

           •   Defendants contend (for the first time on reply) that Chief Judge Gregory, Circuit

Executive Ishida, and General Counsel Walter were not Roe’s “employer” or the “primary

tortfeasors.” ECF No. 53, at 4. They contradict the complaint’s allegations that these defendants

personally violated Roe’s rights. ECF No. 48, at 1–13. For example, Chief Judge Gregory

exercised “supervisory” authority over the Defender, see Complaint ¶¶ 287, 320, defendants

personally oversaw the investigation, id. ¶ 265, and Chief Judge Gregory took belated

disciplinary action, ECF No. 37, at 1, 5. Defendants would not have had authority to take these

actions if they were not acting, at a minimum, as agents of Roe’s employer. See JCUS at 25

(EDR presiding officers are acting in “administrative,” not “judicial,” capacity). Contrary to

defendants’ assertions, what matters under the Fifth Amendment is not an official’s job title or

whether he was a “primary tortfeasor,” but whether he violated a duty to act on sexual

harassment complaints. See Bohen v. City of E. Chicago, Ind., 799 F.2d 1180, 1189 (7th Cir.

1986) (city officials were liable because they were aware of harassment and tolerated it). The

judiciary assumed that duty by covering FDOs under their EDR Plan, see EDR Plan Ch. IX, and

defendants violated that duty under the facts of this case.


                                                 16

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 16 of 27
            •   Defendants contend that Chapters IX and X were separate proceedings under the

EDR Plan. ECF No. 53, at 12. This assertion contradicts the record, which shows that there was

“one, unified investigation” for both proceedings. Complaint ¶¶ 297, 299, 325; Exhibit G. Thus,

defendants are wrong to assert that Roe had no “right” to receive the investigation report that was

being used to adjudicate her legal rights under Chapter X. See Hannah v. Larche, 363 U.S. 420,

442 (1960) (due process rights attach to adjudicative proceedings).

            •   Defendants claim that an “appropriate” investigation was conducted, ECF No. 54,

at 19, but they contradict Roe’s allegations that the “investigation” dragged on for more than four

months, over which Chief Judge Gregory expressed concern, Complaint ¶ 392; was conducted

by an investigator who admitted she was not qualified to make recommendations, id. ¶ 320, and

who did not interview any of Roe’s witnesses, id. ¶ 317; and did not include Roe’s claims of

retaliation against the Defender within the scope of her investigation, id. ¶ 318. Defendants’

assertion that the investigation was “appropriate” cannot be substantiated without discovery. See

Ambrose-Frazier v. Herzing Inc., No. CV 15-1324, 2016 WL 890406, at *4 (E.D. La. Mar. 9,

2016) (where employer relies on appropriate investigation as a defense, investigation report is

not protected by work product or attorney-client privilege); Robinson v. Vineyard Vines, LLC,

No. 15CIV4972VBJCM, 2016 WL 845283, at *4 (S.D.N.Y. Mar. 4, 2016) (same).

            •   Defendants claim that Roe has not alleged any failure to take prompt and effective

action.11 They contradict her allegations that even when they received the long-delayed


       11
          The Defender’s sweeping assertion that the EEOC’s guidance “lacks persuasive force,”
ECF No. 52, at 16–17, is based on a case rejecting a single provision of a different EEOC
manual dealing with causation in the retaliation context. Univ. of Texas Sw. Med. Ctr. v. Nassar,
570 U.S. 338, 361 (2013) (analyzing 2 EEOC Compliance Manual (2003)). However, the
EEOC’s guidance on the duty to take prompt and effective action comports with precedent from
the Supreme Court, Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998), and the Fourth
Circuit, E.E.O.C. v. Sunbelt Rentals, Inc., 521 F.3d 306, 319 (4th Cir. 2008); Paroline v. Unisys
                                                17

       Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 17 of 27
investigation report, they deliberately refused to take corrective action. Complaint ¶ 398; Exhibit

E. Indeed, they did not take any corrective action until several months after Roe resigned and

almost a year after she raised her complaints. See Exhibit H. That kind of extreme and

intentional delay is the definition of a “conscious failure” to address sexual harassment. Bohen,

799 F.2d at 1187 (upholding district court’s finding of intentional discrimination against city

officials where employee “suffered many instances of sexual harassment and often complained

of them through official channels, but . . . nothing was done”).

           •   Defendants state that Chief Judge Gregory took disciplinary action, see, e.g., ECF

No. 37, at 1, 5; ECF No. 39, at 1, 5; ECF No. 41, at 1, 5, but that fact is found nowhere in the

complaint. Rather, all Roe was told was that “disciplinary action was taken . . . as a result of

your report of wrongful conduct.” Exhibit H. Prior to defendants’ filings, Roe did not know

who took disciplinary action. However, this new fact raises many questions relevant to Roe’s

equal protection and due process claims, including whether and how Chief Judge Gregory had

the legal authority to take disciplinary action and, if so, why he did not do so when the

investigation report came out. It also raises questions about the Defender’s conflicts of interest.

For example, if the Defender was not the one who took disciplinary action, then was he

disciplined? And if he was disciplined, why was he not disqualified from Roe’s Chapter X

proceeding? Conversely, if he was not disciplined, then what was the reason for not disciplining

him? Was he ever investigated as a subject of Roe’s complaint? Defendants cannot expect to

sidestep discovery and obtain judgment in their favor without having to answer these questions.




Corp., 879 F.2d 100, 106 (4th Cir. 1989), opinion vacated in part on other grounds, 900 F.2d 27
(4th Cir. 1990). It also comports with the “conscious failure” standard, Bohen, 799 F.2d at 1187,
and the EDR Plan, see EDR Plan Ch. IX. The Defender provides no reason why these standards
do not apply to him.
                                                 18

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 18 of 27
              •   Defendants trivialize Roe’s points about a lack of meaningful remedies as

contrary to her “personal preference,” ECF No. 54, at 21, a “grievance,” ECF No. 39, at 23, and

worse yet, as “absurd,” ECF No. 54, at 21, and a “conspiracy theory,” ECF No. 52, at 6; ECF

No. 53, at 2. But Roe’s arguments are based on Judicial Conference policy, Exhibit B, which

they have not even attempted to refute, the caselaw they cited in their motions to dismiss (but

ignored in their replies), e.g., ECF No. 37, at 9 n.6 (citing In re Golinski for the proposition that

“[o]ur EDR tribunals . . . have the authority to grant full relief”); ECF No. 43, at 9 (same), and

the statements of the Judicial Integrity Officer and other judiciary officers, supra p 6.

                                                 ...

       As these examples show, the Court lacks sufficient information to rule on “a claim that a

plaintiff has not presented enough evidence to prove that the plaintiff’s version of the events

actually occurred” at the motion to dismiss stage. Al Shimari, 679 F.3d at 221 (quoting Winfield

v. Bass, 106 F.3d 525, 530 (4th Cir. 1997) (en banc)). Because defendants’ arguments for failure

to state a claim raise factual assertions regarding the sufficiency of the evidence, judgment

cannot be granted in their favor without engaging in discovery.

       iii.       Absolute and Qualified Immunity

       For similar reasons, defendants are not entitled to a ruling on their immunity defenses

prior to discovery. Though “[d]iscovery involving public officials is indeed one of the evils that

Harlow aimed to address . . . neither that opinion nor subsequent decisions create an immunity

from all discovery.” Crawford-El, 523 U.S. at 593 n.14 (quotation omitted). Rather, “limited

discovery may sometimes be necessary before the district court can resolve a motion for

summary judgment based on qualified immunity.” Id. As these principles recognize,

“[f]undamentally, a court is entitled to have before it a proper record, sufficiently developed



                                                  19

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 19 of 27
through discovery proceedings, to accurately assess any claim, including one of immunity.” Al

Shimari, 679 F.3d at 220.

       Here, if qualified immunity is not outright denied, defendants’ factual assertions are

intertwined with the question of whether they violated clearly established constitutional rights.

Though defendants argue (for the first time on reply) that they need a case specifically holding

that sex discrimination by a Chief Judge, an EDR Coordinator, a General Counsel (and John

Doe(s)), and a Federal Defender violates the Constitution, it is has long been clearly established

that a federal official’s (1) “conscious failure” to act on sexual harassment complaints, Bohen,

799 F.2d at 1187; and (2) retaliation for making a sexual harassment complaint, Beardsley v.

Webb, 30 F.3d 524, 530 (4th Cir. 1994), violate the Constitution no matter what an official’s title

or job description. And both the Supreme Court and the Fourth Circuit have long applied Title

VII standards in this context. Davis v. Passman, 442 U.S. 228, 245 (1979); Beardsley, 30 F.3d at

529. If Title VII standards do not apply, then it is unclear what standards, if any, defendants

believe govern their conduct.12 Regardless, whether defendants retaliated or consciously failed

to act on harassment are questions of fact that cannot be resolved on a motion to dismiss.

       Likewise, any claim of absolute immunity depends on whether EDR is a type of judicial

proceeding, and if so, whether it contained sufficient procedural safeguards to support absolute

immunity on the facts of this case. Though defendants assert that the EDR Plan provided “robust

procedural protections” and that Roe simply did not “avail herself” of them, ECF No. 53, at 14,




       12
         As defendants recognize, the judiciary follows Title VII standards. ECF No. 54, at 10
(“Since 1966, it has been the avowed policy of the federal judiciary . . . to follow the equal
employment opportunity principles applicable to private sector and government employers.”
(quoting Dotson, 398 F.3d at 172)).
                                                20

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 20 of 27
these assertions contradict the complaint and cannot be resolved without “a proper record,

sufficiently developed through discovery proceedings.” Al Shimari, 679 F.3d at 220.

4.     Defendants have invited conversion to summary judgment.

       Fourth, and related to the above issues, defendants have invited conversion of the motion

to dismiss to one for summary judgment. See Ryan v. McAleenan, No. CV ELH-19-1968, 2020

WL 1663172, at *5 (D. Md. Apr. 3, 2020) (parties who raise matters outside of the pleadings

invite conversion to summary judgment). As shown by Roe’s exhibits, defendants selectively

rely on facts outside of the complaint and portions of the EDR administrative record for

dismissal. Though defendants contend that Roe’s “voluntary resignation” email may be

considered on a motion to dismiss because it is “integral” to the complaint, ECF No. 43, at 4 n.3,

the purpose of that rule is to prevent a plaintiff from “evad[ing] a properly argued motion to

dismiss simply because plaintiff has chosen not to attach [a document] to the complaint or to

incorporate it by reference.” I. Meyer Pincus & Assocs., P.C. v. Oppenheimer & Co., 936 F.2d

759, 762 (2d Cir. 1991). That same principle applies to defendants. They cannot use discovery

as both a sword and a shield by selectively including portions of the administrative record and

refusing to disclose other portions that are equally “integral” to the complaint.

       Alternatively, the Court may disregard defendants’ untested factual assertions and deny

their motions to dismiss. “A district judge has ‘complete discretion to determine whether or not

to accept the submission of any material beyond the pleadings that is offered in conjunction with

a Rule 12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or simply not

consider it.’” Ryan, 2020 WL 1663172, at *5 (quoting 5 C Wright & Miller, Federal Practice &

Procedure § 1366 (3d ed. 2018)).




                                                 21

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 21 of 27
5.      Defendants have not shown good cause for a stay.

        Fifth, defendants have not shown good cause for a stay. Though they style their motion

as one opposing “early” discovery, ECF No. 51, discovery has already been triggered for the

reasons discussed above. Once discovery has begun, the Federal Rules of Civil Procedure allow

a protective order from discovery only where there is “good cause . . . to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense.” Mendia v. Garcia,

No. 10-CV-03910-MEJ, 2016 WL 3249485, at *2 (N.D. Cal. June 14, 2016) (quoting Fed. R.

Civ. P. 26(c)).

        Defendants have not made this required showing. For example, they call Roe’s requests

“broad” and “voluminous,” but do not provide any reason why those requests are oppressive or

unduly burdensome. ECF No. 51, at 2, 3. They rely on qualified immunity, id. at 2–3, but that

defense is unavailing and, even if applicable, would turn on fact questions, supra, p 20.

Moreover, regardless of the individual capacity defendants’ assertions of qualified immunity,

they “are still subject to discovery as witnesses related to the claims against the United States”

and other official capacity and entity defendants. Mendia, 2016 WL 3249485, at *3; see also

Morse v. Frederick, 551 U.S. 393, 400 n.1 (2007) (qualified immunity is not a defense to claims

for equitable relief).

6.      Roe is prejudiced by defendants’ failure to comply with discovery.

        Sixth, and perhaps most importantly, defendants’ motion should be denied because Roe is

being prejudiced by their ongoing delay tactics. Defendants’ refusal to cooperate in discovery is

akin to forcing Roe “into a fencing match without a sword or mask.” McCray v. Maryland Dep’t

of Transp., Maryland Transit Admin., 741 F.3d 480, 483 (4th Cir. 2014). Indeed, while




                                                 22

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 22 of 27
defendants have not cooperated in discovery, they have continually evolved their factual

defenses as a moving target in response to Roe’s filings.

       For example, though Roe served her initial disclosures more than seven weeks ago, she

has not received defendants’ initial disclosures. Thus, Roe has specifically tailored the timing

and content of her initial discovery requests to overcome the informational disadvantages caused

by defendants’ failure to cooperate. She has served requests for production and more than half

of her interrogatories to obtain information regarding defendants’ positions on basic issues such

as their defenses and damages. See ECF Nos. 51-1, 51-2. Roe needs this information to make

informed decisions regarding which officials to depose (the number which defendants propose

should be only half what their side receives, see ECF No. 34, at 5), and regarding the expeditious

use of expert funds. Moreover, this information is necessary to engage in settlement discussions

in “good faith,” as the parties have agreed, and to conduct a mediated settlement conference

before non-expert discovery closes on September 1. ECF No. 34, at 6. And as discussed above,

this information is necessary to rebut the defenses already raised by defendants and to prepare

for any further summary judgment motions by October 1. In sum, defendants’ failure to

cooperate is complicating Roe’s good faith efforts to comply with court-ordered deadlines and to

narrow the contested issues before the Court.

       More fundamentally, a speedy resolution of this case is important to Roe’s mitigation of

damages. Roe’s ongoing effort to vindicate her rights against judiciary officials, including

officers of the courts where she practices, has complicated her mitigation efforts. Though Roe

intends to continue practicing indigent criminal defense, the same area of practice as her position




                                                23

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 23 of 27
at the FDO,13 her efforts are complicated by defendants’ unique position as both defendants to

this litigation and the authorities who supervise the federal district and appellate Criminal Justice

Act panels. See, e.g., Complaint ¶ 476 (explaining that Roe “felt ostracized from applying for

the Criminal Justice Act panel in her district, because the people who had engaged in misconduct

would be reviewing her application”). For example, the Defender who retaliated against her is

also in charge of the district’s CJA panel and holds great influence over Roe’s career, which he

continues to abuse.14 See supra pp 10–14. Moreover, Roe has endured other career damage.

For example, she tried, but failed, to secure other comparable employment within the Fourth

Circuit, including with another Federal Defender who “was openly hostile” and “demanded to

know why she left her former office.” Complaint ¶ 491. Her complaint was also “flagged as an




       13
           Roe’s dream since law school has been to practice indigent defense work, see
Complaint ¶ 36; Exhibit E, and she has never practiced law outside of government or public
interest work. She is not required to switch career paths or practice areas to mitigate damages
simply because defendants discriminated against her. See EEOC v. Consol Energy, Inc., 860
F.3d 131, 148 (4th Cir. 2017) (duty to mitigate requires plaintiff to be diligent in seeking “new
employment substantially equivalent to that from which he was discharged” (quotation
omitted)); Duke v. Uniroyal Inc., 928 F.2d 1413, 1423 (4th Cir. 1991) (front pay award focuses
on whether a “comparable position” is available); Avitia v. Metro. Club of Chicago, Inc., 49 F.3d
1219, 1231 (7th Cir. 1995) (front pay is the difference between what plaintiff would earn absent
discrimination and what she will earn in her “next best employment”). Nor is she required to
move out of state, acquire a new bar license, or otherwise take on burdens that acquiring a new
federal defender position in a different district (assuming one was available) would require. See
Consol Energy, 869 F.3d at 149 (court must account for plaintiff’s “economic and personal
circumstances” in determining front pay award). In any event, any argument against Roe’s
mitigation efforts “is an affirmative defense and it is the employer’s responsibility to carry that
burden.” Lundy Packing Co. v. N.L.R.B., 856 F.2d 627, 629 (4th Cir. 1988).
       14
          Most disturbingly, the Defender asserts that as the head of a federal office, he has no
legal duty to protect his employees from discrimination, ECF No. 52, at 4 n.2, or to follow the
Title VII principles required by Supreme Court precedent, Judicial Conference policy, the Fourth
Circuit’s EDR Plan, and the Codes of Conduct. Id. at 14–17 (arguing that because Title VII
“does not apply” to the judiciary, Title VII antidiscrimination principles are “irrelevant”). He
even describes his employees’ constitutional rights as “non-existent.” Id. at 18.
                                                 24

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 24 of 27
area of concern on her North Carolina Bar Application, and she was questioned about it at her

Character and Fitness interview.” Id. ¶ 490.

       In addition, though Roe has attempted to mitigate damages by proceeding under a

pseudonym, ECF No. 2-1, she cannot control “retaliation and reprisal” by others, id. at 2–3. In

their filings, defendants engage in ad hominem attacks and make unprofessional and disparaging

remarks that are inappropriate for officers of the court. See, e.g., ECF No. 43, at 13 (accusing

Roe of using the EDR process to “extract[]” a “benefit” from them); ECF No. 39, at 23 (calling

Roe an employee with a “grievance[]”); ECF No. 54, at 21 (calling Roe’s arguments “absurd”);

ECF No. 52, at 6 (calling Roe’s arguments a “conspiracy theory”); ECF No. 53, at 2 (same). The

Defender makes many unsupported, disparaging statements about Roe. See supra pp. 10–14; cf.

Code of Conduct for Federal Defenders Canon 3(C) (“A defender employee should be patient,

dignified, respectful, and courteous to all persons with whom the defender employee deals in an

official capacity.”). Though these antagonistic statements hold no persuasive value in this

proceeding, they raise reasonable “concerns that [her] complaint will subject [her] to retaliatory

action or affect future job prospects.” Report of the Federal Judiciary Workplace Conduct

Working Group to the Judicial Conference of the United States 12 (2018).

                                          CONCLUSION

       For all these reasons, Defendants’ Joint Motion To Set Deadline To Respond To Early

Discovery Requests, ECF No. 51, should be denied.

       This the 20th day of July, 2020.

                                                             Respectfully Submitted,

                                                             /s/ Cooper Strickland
                                                             Cooper Strickland
                                                             N.C. Bar No. 43242
                                                             P.O. Box 92

                                                25

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 25 of 27
                                        Lynn, NC 28750
                                        Tel. (828) 817-3703
                                        cooper.strickland@gmail.com

                                        Counsel for Plaintiff




                              26

Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 26 of 27
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 20th day of July, 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                 27

        Case 1:20-cv-00066-WGY Document 55 Filed 07/20/20 Page 27 of 27
